Exhibit 10.8

 



 

INTERCREDITOR AGREEMENT

 

dated as of

 

October 26, 2012,

 

among

 

WELLS FARGO BANK, N.A.,
as First Lien Collateral Agent and First Lien Administrative Agent

 

and

 

WELLS FARGO BANK, N.A.,

as Second Lien Collateral Agent and Second Lien Administrative Agent,

 

as acknowledged and, as to certain provisions, agreed

 

by

 

PACIFIC ETHANOL HOLDING CO. LLC,
PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC,
PACIFIC ETHANOL STOCKTON LLC and
PACIFIC ETHANOL MAGIC VALLEY, LLC,
as Borrowers,

 

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent,

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE (A) CREDIT AGREEMENT OF
EVEN DATE HEREWITH AMONG PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA
LLC, PACIFIC ETHANOL COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON LLC, PACIFIC
ETHANOL MAGIC VALLEY, LLC, PACIFIC ETHANOL HOLDING CO. LLC, AS BORROWERS’ AGENT,
EACH OF THE LENDERS FROM TIME TO TIME PARTY THERETO, WELLS FARGO BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS, WELLS FARGO BANK, N.A., AS COLLATERAL
AGENT FOR THE SENIOR SECURED PARTIES DEFINED THEREIN AND AMARILLO NATIONAL BANK,
AS ACCOUNTS BANK, (B) SECOND AMENDED AND RESTATED CREDIT AGREEMENT OF EVEN DATE
HEREWITH AMONG PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON LLC, PACIFIC ETHANOL
MAGIC VALLEY, LLC, PACIFIC ETHANOL HOLDING CO. LLC, AS BORROWERS’ AGENT, EACH OF
THE LENDERS FROM TIME TO TIME PARTY THERETO, WELLS FARGO BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS, WELLS FARGO BANK, N.A., AS COLLATERAL
AGENT FOR THE SENIOR SECURED PARTIES DEFINED THEREIN AND AMARILLO NATIONAL BANK,
AS ACCOUNTS BANK AND (C) OTHER SECURITY DOCUMENTS REFERRED TO IN THE CREDIT
AGREEMENTS REFERRED TO HEREIN.

 
 
 

 

Table of Contents

 

    Page ARTICLE I       DEFINITIONS   SECTION 1.01. Certain Defined Terms 2
SECTION 1.02. Other Defined Terms 2 SECTION 1.03. Terms Generally 8      
ARTICLE II       LIEN AND PAYMENT SUBORDINATION   SECTION 2.01. Lien Priorities
8 SECTION 2.02. Payment Subordination 9 SECTION 2.03. Payment Blockage 10      
ARTICLE III       ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL  
SECTION 3.01. Exercise of Rights and Remedies. 11 SECTION 3.02. No Interference
13 SECTION 3.03. Rights as Unsecured Creditors 15 SECTION 3.04. Automatic
Release of Second Priority Liens 15 SECTION 3.05. Insurance and Condemnation
Awards 15       ARTICLE IV       PAYMENTS   SECTION 4.01. Application of
Proceeds 16 SECTION 4.02. Turn Over 16 SECTION 4.03. Certain Agreements with
Respect to Unenforceable Liens 17       ARTICLE V       BAILMENT FOR PERFECTION
OF CERTAIN SECURITY INTERESTS     SECTION 5.01. Bailment. 17 SECTION 5.02.
Instruction of First Lien Collateral Agent. 18 SECTION 5.03. Obligations of
Bailee. 18

i

 

 

      ARTICLE VI       INSOLVENCY OR LIQUIDATION PROCEEDINGS   SECTION 6.01. DIP
Financing; Adequate Protection 18 SECTION 6.02. Relief from the Automatic Stay
21 SECTION 6.03. Reorganization Securities 21 SECTION 6.04. Post-Petition
Interest 22 SECTION 6.05. Certain Waivers by the Second Lien Secured Parties 22
SECTION 6.06. Voting Matters 22 SECTION 6.07. 363 Sales 23       ARTICLE VII    
  OTHER AGREEMENTS   SECTION 7.01. Matters Relating to Loan Documents 23 SECTION
7.02. Effect of Refinancing of First Lien Obligations 26 SECTION 7.03. No Waiver
by First Lien Secured Parties 27 SECTION 7.04. Reinstatement 27 SECTION 7.05.
Further Assurances 27       ARTICLE VIII       REPRESENTATIONS AND WARRANTIES  
SECTION 8.01. Representations and Warranties of Each Party 28       ARTICLE IX  
    NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE   SECTION 9.01. No Reliance;
Information 28 SECTION 9.02. No Warranties or Liability 29 SECTION 9.03.
Obligations Absolute 30       ARTICLE X       MISCELLANEOUS   SECTION 10.01.
Notices 30 SECTION 10.02. Conflicts 31 SECTION 10.03. Survival 32 SECTION 10.04.
Severability 32 SECTION 10.05. Amendments; Waivers 32 SECTION 10.06. Transfers
32 SECTION 10.07. Subrogation 33 SECTION 10.08. Applicable Law; Jurisdiction;
Etc. 33

ii

 

 

SECTION 10.09. Parties in Interest 35 SECTION 10.10. Specific Performance 35
SECTION 10.11. Headings 35 SECTION 10.12. Counterparts; Effectiveness 35 SECTION
10.13. Indirect Action. 36 SECTION 10.14. Provisions Solely to Define Relative
Rights 36 SECTION 10.15. Termination. 36

 

 

 

 

 

iii

 

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT is dated as of October 26, 2012 (this “Agreement”)
and entered into by and among WELLS FARGO BANK, N.A., as collateral agent for
the First Lien Secured Parties (as defined below) (in such capacity, the “First
Lien Collateral Agent”) and as First Lien Administrative Agent (as defined
below), and WELLS FARGO BANK, N.A., as collateral agent for the Second Lien
Secured Parties (as defined below) (in such capacity, the “Second Lien
Collateral Agent”) and as Second Lien Administrative Agent (as defined below),
and is acknowledged and, as to certain provisions, agreed to (as set forth on
the signature page for such parties) by PACIFIC ETHANOL HOLDING CO. LLC, a
Delaware limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA
LLC, a Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA,
LLC, a Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON
LLC, a Delaware limited liability company (“Stockton”), PACIFIC ETHANOL MAGIC
VALLEY, LLC, a Delaware limited liability company (“Burley” and, together with
Pacific Holding, Madera, Boardman and Stockton, the “Borrowers”), and Pacific
Holding, as agent for the Borrowers (“Borrowers’ Agent”). Capitalized terms used
herein have the meaning given such terms in Article I hereof.

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Credit Agreement”) among the Borrowers, Borrowers’ Agent, the
lenders from time to time party thereto (the “First Lien Lenders”), Wells Fargo
Bank, N.A., as Administrative Agent for the First Lien Lenders (in such
capacity, the “First Lien Administrative Agent”), Wells Fargo Bank, N.A., as
Collateral Agent for the Senior Secured Parties and Amarillo National Bank, as
Accounts Bank (the “Accounts Bank”); and (b) the Second Amended and Restated
Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Second Lien Credit
Agreement” and, together with the First Lien Credit Agreement, the “Credit
Agreements”) among the Borrowers, Borrowers’ Agent, the lenders from time to
time party thereto (the “Second Lien Lenders”), Wells Fargo Bank, N.A., as
Administrative Agent for the Second Lien Lenders (in such capacity, the “Second
Lien Administrative Agent”), Wells Fargo Bank, N.A., as Collateral Agent for the
Senior Secured Parties and the Accounts Bank.

 

RECITALS

 

A. The First Lien Lenders have agreed to make loans to the Borrowers pursuant to
the First Lien Credit Agreement, upon, among other terms and conditions, the
conditions that (i) the First Lien Obligations shall be secured by first
priority Liens on, and security interests in, the Collateral, and (ii) subject
to the terms and conditions of this Agreement, the payment of the First Lien
Obligations shall be senior in right and payment to the payment of certain
Second Lien Obligations.

 

1

 

 

B. The Second Lien Lenders have agreed to continue, and make certain additional
extensions of, credit to the Borrowers pursuant to the Second Lien Credit
Agreement, upon, among other terms and conditions, the conditions that (i) the
Second Lien Obligations shall be secured by second priority Liens on, and
security interests in, the Collateral, and (ii) subject to the terms and
conditions of this Agreement, the payment of certain Second Lien Obligations
shall be subordinate and subject in right and time of payment to the prior
Discharge of First Lien Obligations.

 

C. The Credit Agreements require, among other things, that the parties thereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral and payment priorities.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.      Certain Defined Terms. Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
First Lien Credit Agreement.

 

SECTION 1.02.      Other Defined Terms. As used in the Agreement, the following
terms have the meanings specified below:

 

“Accounts Bank” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Allowed Payments” has the meaning assigned to such term in Section 2.02(a).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Blockage Notice” has the meaning assigned to such term in Section 2.03(a).

 

“Borrowers’ Agent” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowers” has the meaning assigned to such term in the preamble to this
Agreement.

2

 

“Capitalized Interest Payments” has the meaning assigned to such term in
Section 2.02(a).

 

“Cash Interest Payments” has the meaning assigned to such term in
Section 2.02(a).

 

“Collateral” means, collectively, the First Lien Collateral and the Second Lien
Collateral.

 

“Collateral Agents” means, collectively, the First Lien Collateral Agent and the
Second Lien Collateral Agent.

 

“Comparable Second Lien Security Document” means, in relation to any Collateral
subject to any Lien created under any First Lien Security Document, the Second
Lien Security Document that creates a Lien on the same Collateral, granted by
the same Grantor.

 

“Credit Agreements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“DIP Financing” means obtaining of credit or incurring debt secured by Liens on
all or any portion of the Collateral pursuant to section 364 of the Bankruptcy
Code (or similar Bankruptcy Law).

 

“DIP Liens” has the meaning assigned to such term in Section 6.01(a).

 

“Discharge of First Lien Obligations” means, subject to Sections 7.02 and 7.04,
(a) the indefeasible payment in full in cash (in immediately available funds) of
the principal of and interest (including interest accruing during the pendency
of any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such Insolvency or Liquidation Proceeding) and premium, if any, on
all Indebtedness outstanding under the First Lien Financing Documents, (b) the
indefeasible payment in full in cash (in immediately available funds) (or, in
the case of contingent Obligations, cash collateralization in full in cash) of
all other First Lien Obligations that are due and payable or otherwise accrued
and owing at or prior to the time such principal and interest are paid (other
than contingent indemnification Obligations for which no claim or demand for
payment has been made at such time), and (c) the termination or expiration of
all commitments to lend under the First Lien Credit Agreement.

 

“Disposition” means any sale, lease, exchange, transfer or other disposition.
“Dispose” and “Disposed of” have correlative meanings.

 

“Expense Amounts” has the meaning assigned to such term in Section 2.02(a).

 

“Financial Assets" means “Financial Assets”, as defined in the First Lien Credit
Agreement.

3

 

“First Lien Administrative Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“First Lien Agents” means, collectively, the First Lien Administrative Agent and
the First Lien Collateral Agent.

 

“First Lien Collateral” means all “Collateral”, as defined in each of the First
Lien Security Agreements, and any other assets of any Grantor now or at any time
hereafter subject to Liens securing any First Lien Obligations.

 

“First Lien Collateral Agent” has the meaning assigned to such term in the
preamble to this Agreement.

 

“First Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“First Lien Discharge Date” means “Discharge Date”, as defined in the First Lien
Credit Agreement.

 

“First Lien Financing Documents” means the “Financing Documents”, as defined in
the First Lien Credit Agreement.

 

“First Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“First Lien Obligations” means all “Obligations”, as defined in the First Lien
Credit Agreement.

 

“First Lien Required Lenders” means the “Required Lenders”, as defined in the
First Lien Credit Agreement.

 

“First Lien Secured Parties” means the “Senior Secured Parties”, as defined in
the First Lien Credit Agreement.

 

“First Lien Security Agreements” means “Security Agreements”, as defined in the
First Lien Credit Agreement.

 

“First Lien Security Documents” means the “Security Documents”, as defined in
the First Lien Credit Agreement, and any other agreement, document or instrument
pursuant to which a Lien is granted to secure any First Lien Obligations or
under which rights or remedies with respect to any such Lien are governed.

 

“First Lien Transaction Documents” means the “Transaction Documents”, as defined
in the First Lien Credit Agreement.

 

“First Priority Liens” means all Liens on the First Lien Collateral to secure
the First Lien Obligations, whether created under the First Lien Security
Documents or acquired by possession, statute, operation of law, judgment,
subrogation or otherwise.

4

 

“Grantors” means, collectively, the Borrowers and each other person that shall
have created or purported to create any First Priority Lien or Second Priority
Lien on all or any part of its assets to secure any First Lien Obligations or
any Second Lien Obligations.

 

”Guarantor” means any Person that may from time to time guarantee the First Lien
Obligations or the Second Lien Obligations.

 

“Indebtedness” means and includes all obligations that constitute
“Indebtedness”, as defined in the First Lien Credit Agreement or the Second Lien
Credit Agreement, as applicable.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Grantor, (b) any voluntary or involuntary appointment of a receiver,
receiver-manager, interim receiver, trustee, custodian, sequestrator,
conservator or similar official for any Grantor or for a substantial part of the
property or assets of any Grantor, (c) any voluntary or involuntary winding-up
or liquidation of any Grantor in the nature of the foregoing, or (d) a general
assignment for the benefit of creditors or similar statutory process undertaken
by any Grantor.

 

“Junior Adequate Protection Liens” has the meaning assigned to such term in
Section 6.01(b).

 

“Lien” means, with respect to any asset, any security interest, mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, bailment,
conditional sales or title retention agreement, lien (statutory or otherwise),
charge against or interest in property, in each case of any kind, to secure
payment of a debt or performance of an obligation.

 

“Loan Documents” means the First Lien Financing Documents and the Second Lien
Financing Documents.

 

“Maximum First Lien Principal Amount” means the sum of (i) the First Lien
Obligations as of the date hereof plus undrawn commitment thereunder, plus (ii)
the total amount of Commitment Increases effected pursuant to the terms of the
First Lien Credit Agreement (as such agreement is in effect as of the date
hereof, as it may be amended in accordance with the terms hereof or otherwise
with the prior written consent of the Second Lien Required Lenders).

 

“New First Lien Collateral Agent” has the meaning assigned to such term in
Section 7.02.

 

“New First Lien Transaction Documents” has the meaning assigned to such term in
Section 7.02.

 

“New First Lien Obligations” has the meaning assigned to such term in
Section 7.02.

 

5

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to Refinance the First Lien
Obligations; provided that (in each of clauses (d) – (h), as of the effective
date of such Refinancing): (a) the principal amount (or accreted value, if
applicable) of such Indebtedness does not exceed the Maximum First Lien
Principal Amount; (b) such Indebtedness is incurred pursuant to a loan agreement
or a credit agreement providing for revolving credit loans, term loans and/or
letters of credit; (c) the final maturity of such Indebtedness is not later than
the latest scheduled maturity date of the Second Lien Obligations, (d) the
interest rate of such Indebtedness does not exceed the interest rate of the
First Lien Obligations being Refinanced by more than 200 basis points, (e) the
maturity or weighted average life to maturity of such Indebtedness is not
shorter than that of the First Lien Obligations being Refinanced, (f) greater
than 50% of such Indebtedness is issued by First Lien Lenders or their
Affiliates and (g) such indebtedness shall not have greater security than the
First Lien Obligations being Refinanced, except to the extent such security is
provided with respect to the Second Lien Obligations.

 

“Pledged Collateral” has the meaning assigned to such term in Section 5.01.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.01.

 

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral, and (b) whatever is recovered when any Collateral is sold,
exchanged, collected or Disposed of, whether voluntarily or involuntarily,
including any additional or replacement Collateral provided during any
Insolvency or Liquidation Proceeding and any payment or property received in an
Insolvency or Liquidation Proceeding on account of, or from, Collateral or the
value of any Collateral.

 

“Project Accounts” means “Project Accounts”, as defined in the First Lien Credit
Agreement.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
restructure or replace or to issue other Indebtedness in exchange or replacement
for, such Indebtedness, in whole or in part. “Refinanced”, “Refinances” and
“Refinancing” have correlative meanings.

 

“Refinancing Notice” has the meaning assigned to such term in Section 7.02.

 

“Release” has the meaning assigned to such term in Section 3.04.

 

“Second Lien Administrative Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Second Lien Agents” means, collectively, the Second Lien Administrative Agent
and the Second Lien Collateral Agent.

 

6

 

“Second Lien Collateral” means all “Collateral”, as defined in each of the
Second Lien Security Agreements, and any other assets of any Grantor now or at
any time hereafter subject to Liens securing any Second Lien Obligations.

 

“Second Lien Collateral Agent” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Second Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Second Lien Discharge Date” means “Discharge Date”, as defined in the Second
Lien Credit Agreement.

 

“Second Lien Financing Documents” means the “Financing Documents”, as defined in
the Second Lien Credit Agreement.

 

“Second Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Second Lien Obligations” means all “Obligations”, as defined in the Second Lien
Credit Agreement.

 

“Second Lien Permitted Actions” has the meaning assigned to such term in
Section 3.01(a).

 

“Second Lien Required Lenders” means the “Required Lenders”, as defined in the
Second Lien Credit Agreement.

 

“Second Lien Secured Parties” means the “Senior Secured Parties”, as defined in
the Second Lien Credit Agreement.

 

“Second Lien Security Agreements” means “Security Agreements”, as defined in the
Second Lien Credit Agreement.

 

“Second Lien Security Documents” means the “Security Documents”, as defined in
the Second Lien Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

 

“Second Lien Transaction Documents” means the “Transaction Documents”, as
defined in the Second Lien Credit Agreement.

 

“Second Priority Liens” means all Liens on the Second Lien Collateral to secure
the Second Lien Obligations, whether created under the Second Lien Security
Documents or acquired by possession, statute, operation of law, judgment,
subrogation or otherwise.

 

7

 

“Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.

 

“Security Documents” means the First Lien Security Documents and the Second Lien
Security Documents.

 

“Senior Adequate Protection Liens” has the meaning assigned to such term in
Section 6.01(a).

 

“Standstill Limit” has the meaning assigned to such term in Section 3.02(a)

 

“Standstill Period” has the meaning assigned to such term in Section 3.02(a).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

 

SECTION 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to any Borrower or any other Grantor shall be construed to include such
Borrower or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for such Borrower or such Grantor, as the case may be, in any Insolvency
or Liquidation Proceeding, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles or Sections shall be construed to refer to Articles or Sections of
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

ARTICLE II

Lien and Payment Subordination

 

SECTION 2.01.      Lien Priorities.

.

(a) Relative Priorities. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Second Priority Lien or any First Priority Lien,
and notwithstanding any provision of the UCC or any other applicable law or the
provisions of any Security Document or any other Loan Document or any other
circumstance whatsoever, the Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby agrees that, so long as
the Discharge of First Lien Obligations has not occurred, (i) any First Priority
Lien now or hereafter held by or for the benefit of any First Lien Secured Party
shall be senior in right, priority, operation, effect and all other respects to
any and all Second Priority Liens and (ii) any Second Priority Lien now or
hereafter held by or for the benefit of any Second Lien Secured Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to any and all First Priority Liens. The First Priority Liens shall be
and remain senior in right, priority, operation, effect and all other respects
to any Second Priority Liens for all purposes, whether or not any First Priority
Liens are subordinated in any respect to any other Lien securing any other
obligation of any Borrower, any other Grantor or any other Person.

 

(b) Prohibition on Contesting Liens. Each of the First Lien Collateral Agent,
for itself and on behalf of the other First Lien Secured Parties, and the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that it will not, and hereby waives any right to, directly or
indirectly, challenge, contest or support any other person in challenging or
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding) or otherwise, the priority, validity or enforceability of any Second
Priority Lien or any First Priority Lien, respectively.

 

(c) No New Liens. The parties hereto agree that, so long as the Discharge of
First Lien Obligations has not occurred, none of the Grantors shall, or shall
permit any of its subsidiaries to, (i) grant or permit any additional Liens on
any asset to secure any Second Lien Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset to secure the First Lien
Obligations or (ii) grant or permit any additional Liens on any asset to secure
any First Lien Obligations unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the Second Lien Obligations, with each
such Lien to be subject to the provisions of this Agreement. To the extent that
the provisions of the immediately preceding sentence are not complied with for
any reason, without limiting any other right or remedy available to the
Collateral Agents, as applicable, or the other First Lien Secured Parties or
other Second Lien Secured Parties, as applicable, each Collateral Agent agrees
(for itself and on behalf of the other Secured Parties it represents), that any
amounts received by or distributed to any Secured Party pursuant to or as a
result of any Lien granted in contravention of this Section 2.01(c) shall be
subject to Section 4.02.

 

8

 

 

(d) Similar Liens and Agreements. The parties hereto acknowledge and agree that
it is their intention that the First Lien Collateral and the Second Lien
Collateral be identical. In furtherance of the foregoing, the parties hereto
agree:

 

(i) to cooperate in good faith in order to determine, upon any reasonable
written request by the First Lien Collateral Agent or the Second Lien Collateral
Agent, the specific assets included in the First Lien Collateral and the Second
Lien Collateral, the steps taken to perfect the First Priority Liens and the
Second Priority Liens thereon and the identity of the respective parties
obligated under the First Lien Financing Documents and the Second Lien Financing
Documents; and

     

(ii) that the documents, agreements and instruments creating or evidencing the
First Lien Collateral and the First Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the Second Lien Collateral and the Second Priority Liens, other
than with respect to the first priority and second priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement.

 

SECTION 2.02.      Payment Subordination.

 

(a) So long as the Discharge of First Lien Obligations has not occurred, no
payments shall be made on account of the Second Lien Obligations; provided,
however, that, subject to Sections 2.03 and 4.02, the following payments will be
permitted solely if and when payable in accordance with the terms of the Second
Lien Credit Agreement (as such agreement is in effect as of the date hereof, as
it may be amended in accordance with the terms hereof or otherwise with the
prior written consent of the First Lien Required Lenders):

 

  (i) cash interest payments (“Cash Interest Payments”);

 

  (ii) capitalization of Capitalized Interest (as defined in the Second Lien
Credit Agreement) (“Capitalized Interest Payments”);

 

  (iii) payments pursuant to provisions of the Second Lien Credit Agreement
providing for fees, expense reimbursement and indemnity (collectively, “Expense
Amounts”);

 

  (iv) if at the time of such payment no First Lien Obligations are outstanding
(or, with respect to payments under clause (y) below, receipt of prepayment
thereof has been waived by one or more of the First Lien Lenders in accordance
with the terms of the First Lien Credit Agreement), (y) optional and mandatory
prepayments in accordance with the terms of Section 3.07 or 3.08, respectively,
of the Second Lien Credit Agreement; provided that if payment is permitted under
this clause (iv) by virtue of the waiver described in the preceding
parenthetical, such payment shall only be allowed in an amount equal to the
aggregate amount of prepayments so waived and (z) payment at maturity in
accordance with the terms of the Second Lien Credit Agreement, including Section
8.03(b) thereof (the payments described in clauses (i) – (iv) of this Section
2.02(a), the “Allowed Payments”); and

 

9

 

 

(v) payments made during and following an Insolvency or Liquidation Proceeding
to the extent permitted by Article VI hereof and authorized by a court of
competent jurisdiction, which payments shall be applied in accordance with the
terms of such court authorization.

 

(b) Allowed Payments shall be paid and applied solely in accordance with the
applicable terms of the Second Lien Credit Agreement (as such agreement is in
effect as of the date hereof, as it may be amended in accordance with the terms
hereof or otherwise with the prior written consent of the First Lien Required
Lenders), including, as applicable, the terms and conditions regarding payments
from the Project Accounts set forth in Article VIII thereof.

 

SECTION 2.03.      Payment Blockage. So long as the Discharge of First Lien
Obligations has not occurred:

 

(a) if an Event of Default under Section 9.1(a) (Nonpayment) of the First Lien
Credit Agreement occurs and is continuing and the Second Lien Collateral Agent
has received written notice from the First Lien Collateral Agent (a “Blockage
Notice”); or

 

(b) any Second Lien Agent or any other Second Lien Secured Party (i) receives a
payment of cash interest in excess of the Cash Interest Payment permitted for
the applicable period, (ii) is the beneficiary of a Capitalized Interest Payment
in excess of that permitted for the applicable period or (iii) receives any
payment in contravention of the terms hereof and, in each case, the Second Lien
Collateral Agent has received a Blockage Notice, then no payments on account of
the Second Lien Obligations (other than Expense Amounts due under the Second
Lien Credit Agreement to any Agent thereunder (and as defined therein), which
amounts shall be paid if and when due under the terms of the Second Lien Credit
Agreement) shall be made until (y) in the case of a payment blockage in
accordance with clause (a) of this Section 2.03, until the earlier to occur of
(1) the 121st day after the date the applicable Blockage Notice was delivered
and (2) the date on which such Event of Default is waived or otherwise cured in
accordance with the terms of the First Lien Credit Agreement or (z) in the case
of a payment blockage in accordance with clause (b) of this Section 2.03, until
the earlier to occur of (1) the 121st day after the date the applicable Blockage
Notice was delivered and (ii) the date on which either of the following occur,
as applicable: (1) such excess amount of the Cash Interest Payment or the amount
of the contravening payment, as applicable, is transferred to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in accordance
with Section 4.02 or (2) the excess amount of the Capitalized Interest Payment
is reversed or otherwise corrected as between the Borrowers and the applicable
Second Lien Lender.

10

 

 

ARTICLE III

Enforcement of Rights; Matters Relating to Collateral

 

SECTION 3.01.      Exercise of Rights and Remedies.

 

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced, the First
Lien Collateral Agent and the other First Lien Secured Parties shall have the
exclusive right to enforce any rights and exercise any remedies with respect to
the Collateral (including making determinations regarding the release,
Disposition or restrictions with respect to the Collateral), or to commence or
seek to commence any action or proceeding with respect to such rights or
remedies (including any foreclosure action or proceeding or any Insolvency or
Liquidation Proceeding), in each case, without any consultation with or the
consent of the Second Lien Collateral Agent or any other Second Lien Secured
Party; and no Second Lien Secured Party may, directly or indirectly, contest or
otherwise hinder the First Lien Secured Parties’ ability to so enforce, exercise
or commence; provided that, notwithstanding the foregoing, (i) in any Insolvency
or Liquidation Proceeding, the Second Lien Collateral Agent may file a proof of
claim or statement of interest with respect to the Second Lien Obligations;
(ii) the Second Lien Collateral Agent may take any action to preserve or protect
the validity or enforceability of the Second Priority Liens, provided that no
such action is, or could reasonably be expected to be, inconsistent with the
terms of this Agreement, including the automatic release of Second Priority
Liens provided in Section 3.04; (iii) the Second Lien Secured Parties may file
any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of the Second Lien Secured
Parties, including any such claims secured by the Collateral, in each case, to
the extent not inconsistent with the terms of this Agreement; (iv) the Second
Lien Secured Parties may exercise those rights and remedies as unsecured
creditors as provided in Section 3.03; (v) in any Insolvency or Liquidation
Proceeding, any Second Lien Secured Party may exercise rights expressly
permitted pursuant to Article VI; and (vi) subject to Section 3.02, the Second
Lien Collateral Agent and the other Second Lien Secured Parties may enforce any
of their rights and exercise any of their remedies with respect to the
Collateral after the termination of any applicable Standstill Period (but only
if and to the extent that the First Lien Collateral Agent has not commenced, or
is not diligently pursuing, the enforcement of rights or exercise remedies) (the
actions described in this proviso being referred to herein as the “Second Lien
Permitted Actions”).

11

 

Except for the Second Lien Permitted Actions, unless and until the Discharge of
First Lien Obligations has occurred, the sole right of the Second Lien
Collateral Agent and the other Second Lien Secured Parties with respect to the
Collateral shall be to receive a share of the Proceeds of the Collateral, if any
are payable to the Second Lien Secured Parties in accordance with this Agreement
(including after giving effect to Section 4.02) and the terms and conditions
regarding payments from the Project Accounts set forth in Article VIII of the
Second Lien Credit Agreement.

 

(b) In exercising rights and remedies with respect to the Collateral, the First
Lien Collateral Agent and/or the other First Lien Secured Parties may enforce
the provisions of the First Lien Transaction Documents in accordance with the
terms thereof and exercise remedies thereunder, all in such order and in such
manner as they may determine in their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur reasonable expenses in connection with any
such Disposition and to exercise all the rights and remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or any other
Bankruptcy Law. Nothing in this Section 3.01(b) shall be construed to limit or
restrict any rights or remedies that the Second Lien Secured Parties may have
pursuant to Section 3.01(a).

 

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that, subject to
Section 3.01(a)(v), no covenant, agreement or restriction contained in any
Second Lien Security Document or any other Second Lien Transaction Document
shall be deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the other First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the other First Lien Transaction
Documents.

 

(d) Notwithstanding anything in this Agreement to the contrary, following the
acceleration of the Indebtedness then outstanding under the First Lien Credit
Agreement, the Second Lien Secured Parties may, at their sole expense and
effort, upon notice to the Borrowers’ Agent and the First Lien Collateral Agent,
require the First Lien Secured Parties to transfer and assign to the Second Lien
Secured Parties, without warranty or representation or recourse, all (but not
less than all) of the First Lien Obligations; provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, and (y) the Second Lien
Secured Parties shall have paid to the First Lien Collateral Agent, for the
account of the First Lien Secured Parties, in immediately available funds, an
amount equal to 100% of the principal of such Indebtedness, plus all accrued and
unpaid interest thereon, plus all accrued and unpaid costs, fees and expenses
plus all of any other First Lien Obligations then outstanding (which shall
include, with respect to any Interest Rate Protection Agreements that constitute
First Lien Obligations, 100% of the aggregate amount of such First Lien
Obligations, giving effect to any netting arrangements that the applicable
Borrower would be required to pay if such Interest Rate Protection Agreements
were terminated at such time). In order to effectuate the foregoing, the First
Lien Collateral Agent shall calculate, upon the written request of the Second
Lien Collateral Agent (as directed by the Second Lien Required Lenders) from
time to time, the amount in cash that would be necessary so to purchase the
First Lien Obligations.

12

 

 

SECTION 3.02.      No Interference. The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, whether or
not any Insolvency or Liquidation Proceeding has been commenced, the Second Lien
Secured Parties, for so long as the Discharge of First Lien Obligations has not
occurred:

 

(a) will not, except for Second Lien Permitted Actions, (i) enforce or exercise,
or seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which the Second Lien Collateral Agent or
any other Second Lien Secured Party is a party) or (ii) commence or join with
any person (other than the First Lien Collateral Agent) in commencing, or
petition for or vote in favor of any resolution for, any action or proceeding
with respect to such rights or remedies (including any foreclosure action);
provided, however, that the Second Lien Collateral Agent may enforce or exercise
any or all such rights and remedies, or commence, join with any person in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, after a period of 120 days has elapsed since the date on
which any First Lien Agent has delivered to any Second Lien Agent written notice
of an Event of Default (the “Standstill Period”); provided further, however,
that (A) notwithstanding the expiration of the Standstill Period or anything
herein to the contrary (other than clause (B) below), in no event shall the
Second Lien Collateral Agent or any other Second Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any person in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the First Lien Collateral
Agent or any other First Lien Secured Party shall have commenced, and shall be
diligently pursuing (or shall have sought or requested relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any Collateral
or any such action or proceeding (prior written notice thereof to be given to
the Second Lien Collateral Agent by the First Lien Collateral Agent, which
notice shall comply with any applicable notice requirements under Article 9 of
the UCC), but in limitation of the foregoing, during any consecutive 365-day
period, the aggregate number of days in which the Second Lien Collateral Agent
shall be subject to a Standstill Period shall not exceed 180 days (a “Standstill
Limit”) and (B) if, upon the expiration of the Standstill Period (or such
earlier expiration by virtue of a Standstill Limit), the First Lien Collateral
Agent (or any First Lien Secured Party) has not commenced, or is not diligently
pursuing, the enforcement or exercise of any rights or remedies with respect to
any Collateral or any such action or proceeding, the Second Lien Collateral
Agent (or any Second Lien Secured Party) shall provide prior written notice to
the First Lien Collateral Agent (which notice shall comply with any applicable
notice requirements under Article 9 of the UCC) prior to its enforcing or
exercising any rights or remedies with respect to the Collateral;

13

 

 

(b) subject to Section 3.01(a)(v), will not, directly or indirectly, contest,
protest or object to any foreclosure action or proceeding brought by the First
Lien Collateral Agent or any other First Lien Secured Party, or any other
enforcement or exercise by any First Lien Secured Party of any rights or
remedies relating to the Collateral under the First Lien Transaction Documents
or otherwise, so long as Second Priority Liens attach to the Proceeds thereof
subject to the relative priorities set forth in Section 2.01(a);

 

(c) subject to the rights of the Second Lien Secured Parties under
clause (a) above and Section 3.01(a)(v), will not object to the forbearance by
the First Lien Collateral Agent or any other First Lien Secured Party from
commencing or pursuing any foreclosure action or proceeding or any other
enforcement or exercise of any rights or remedies with respect to the
Collateral;

 

(d) will not, except for Second Lien Permitted Actions, take or receive any
Collateral, or any Proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

 

(e) will not, except for Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Transaction Documents, including any
Disposition of any Collateral, whether by foreclosure or otherwise;

 

(f) will not, except for Second Lien Permitted Actions, object to the manner in
which the First Lien Collateral Agent or any other First Lien Secured Party may
seek to enforce or collect the First Lien Obligations or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Lien Collateral Agent or any other First Lien Secured Party is, or could
be, adverse to the interests of the Second Lien Secured Parties, and will not
assert, and hereby waive, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

 

(g) will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise or whether as a Second Lien Secured Party, an unsecured creditor or
otherwise, to challenge or question the validity or enforceability of any First
Lien Obligation or any First Lien Security Document, including this Agreement,
or the validity or enforceability of the priorities, rights or obligations
established by this Agreement.

 

14

 

 

SECTION 3.03.      Rights as Unsecured Creditors. The Second Lien Collateral
Agent and the other Second Lien Secured Parties may, in accordance with the
terms hereof and of the Second Lien Transaction Documents and applicable law,
file pleadings, objections, motions or agreements that assert rights available
to unsecured creditors and may enforce rights and exercise remedies available to
unsecured creditors, subject to Section 3.02(g) and provided that no such action
is otherwise inconsistent with the terms of this Agreement.

 

SECTION 3.04.      Automatic Release of Second Priority Liens. If, in connection
with (i) any Disposition of any Collateral permitted under the terms of the
First Lien Transaction Documents (as such documents are in effect as of the date
hereof, as they may be amended in accordance with the terms hereof or as
otherwise agreed to by the Second Lien Required Lenders (including by means of
an amendment of the First Lien Credit Agreement permitted hereunder)), (ii) a
sale in the ordinary course pursuant to section 363 of the Bankruptcy Code, the
entry of an order of a court of competent jurisdiction relating to a sale other
than in the ordinary course pursuant to section 363 of the Bankruptcy Code, or
in connection with the confirmation of a plan of reorganization or otherwise in
any Insolvency or Liquidation Proceeding, or (iii) the enforcement or exercise
of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, the First Lien Collateral Agent, for itself and on
behalf of the other First Lien Secured Parties, (x) releases any of the First
Priority Liens, or (y) releases any Guarantor from its obligations under any
guarantee of the First Lien Obligations (in each case, a “Release”), other than
any such Release granted in connection with the Discharge of First Lien
Obligations, then the Second Priority Liens on such Collateral, and the
obligations of such Guarantor under its guarantee of the Second Lien Obligations
shall be automatically, unconditionally and simultaneously released, and the
Second Lien Collateral Agent is hereby directed to promptly execute and deliver,
for itself and on behalf of the other Second Lien Secured Parties, at the time
of such Release, to the First Lien Collateral Agent, the relevant Grantor and/or
such Guarantor such termination statements, releases and other documents as the
First Lien Collateral Agent, the relevant Grantor and/or Guarantor may
reasonably request to effectively confirm such Release.

 

SECTION 3.05.      Insurance and Condemnation Awards. So long as the Discharge
of First Lien Obligations has not occurred, the First Lien Collateral Agent and
the other First Lien Secured Parties shall have the exclusive right, subject to
the rights of the Grantors under the First Lien Transaction Documents, to settle
and adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, and any payments with
respect to a deed in lieu of condemnation, shall be paid in accordance with
Section 8.07 of the First Lien Credit Agreement and Section 8.07 of the Second
Lien Credit Agreement; provided that if each of the Discharge of First Lien
Obligations and the Second Lien Discharge Date has occurred, such proceeds any
payments, if any, shall be paid to the owner of the subject property, such other
person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations has occurred, if
the Second Lien Collateral Agent or any other Second Lien Secured Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment in contravention of this Agreement, it shall turn over such proceeds
pursuant to Section 4.02.

15

 

 

ARTICLE IV

Payments

 

SECTION 4.01.      Application of Proceeds.

 

(a) So long as the Discharge of First Lien Obligations has not occurred, any
Collateral or Proceeds thereof received by the First Lien Collateral Agent or
any other First Lien Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or exercise of any right or
remedy (including any right of setoff) shall be applied by the First Lien
Collateral Agent to the First Lien Obligations in accordance with the terms of
the First Lien Credit Agreement.

 

(b) Upon the Discharge of First Lien Obligations:

 

(i) any remaining Collateral or Proceeds thereof received by the First Lien
Collateral Agent as described in clause (a) of this Section 4.01 shall be
delivered by the First Lien Collateral Agent to the Second Lien Collateral Agent
for the benefit of the Second Lien Secured Parties to be applied in accordance
with the terms of the Second Lien Credit Agreement; and

 

(ii) the First Lien Collateral Agent shall deliver to the Second Lien Collateral
Agent all remaining Collateral and any Proceeds thereof then held by it, if any,
in the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, to be applied by the
Second Lien Collateral Agent to the Second Lien Obligations in accordance with
the terms of the Second Lien Credit Agreement.

 

SECTION 4.02.      Turn Over. So long as the Discharge of First Lien Obligations
has not occurred, (a) any Collateral, or (b) any Proceeds thereof or payment
with respect thereto (together with assets or Proceeds subject to Liens referred
to in the final sentence of Section 2.01(c)), other than the Allowed Payments,
received by the Second Lien Collateral Agent or any other Second Lien Secured
Party with respect to the Collateral, or in connection with any insurance policy
claim or any condemnation award (or deed in lieu of condemnation), in
contravention of this Agreement shall be segregated and held in trust and
promptly transferred to the First Lien Collateral Agent for the benefit of the
First Lien Secured Parties in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.

16

 

 

SECTION 4.03.      Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if a determination is
made that any Lien encumbering any Collateral is not enforceable for any reason,
then the Second Lien Collateral Agent and the Second Lien Secured Parties agree
that, any Distribution, Proceeds or recovery they may receive with respect to,
or allocable to, the value of the assets intended to constitute such Collateral
or any Proceeds thereof shall (for so long as the Discharge of First Lien
Obligations has not occurred) be segregated and held in trust and promptly paid
over to the First Lien Collateral Agent (to hold and apply, if and as
applicable, in accordance with the terms hereof) in the same form as received,
without recourse, representation or warranty (other than a representation of the
Second Lien Collateral Agent that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct until such time as the Discharge of First Lien
Obligations has occurred.

 

ARTICLE V

Bailment for Perfection of Certain Security Interests

 

SECTION 5.01.      Bailment. The Second Lien Collateral Agent agrees that if it
shall at any time hold a Lien on any Collateral that can be perfected by the
possession (the “Pledged Collateral”) or control of such Collateral or of any
account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the Second Lien
Collateral Agent, or of agents or bailees of the Second Lien Collateral Agent
(such Collateral being collectively referred to herein as the “Pledged or
Controlled Collateral”), the Second Lien Collateral Agent shall, solely for the
purpose of perfecting the First Priority Liens granted under the First Lien
Financing Documents and subject to the terms and conditions of this Article V
and this Agreement, also hold such Pledged or Controlled Collateral as
gratuitous bailee for the First Lien Collateral Agent. In furtherance of the
foregoing, but relating solely to the Project Accounts, each of the First Lien
Agents, Second Lien Agents and Borrowers agrees that (i) until the Second Lien
Discharge Date, with respect to the Second Lien Collateral Agent, and until the
First Lien Discharge Date with respect to the First Lien Collateral Agent, the
Credit Agreements are intended to provide both the First Lien Collateral Agent
and the Second Lien Collateral Agent with “control” (within the meaning of
Section 8106(d)(2) or Section 9-104(a) (as applicable) of the UCC) of the
Project Accounts and each Borrower’s “security entitlements” (within the meaning
of Section 8102(a)(17) of the UCC) with respect to the Financial Assets credited
to the Project Accounts and (ii) it is such party’s intention that the Lien of
the Second Lien Collateral Agent in the Project Accounts remain perfected while
allowing the First Lien Collateral Agent to perfect, as of the Closing Date
under (and as defined in) the First Lien Credit Agreement, its Lien in the
Project Accounts, and thereafter that the Liens of both the Second Lien
Collateral Agent and the First Lien Collateral Agent in the Project Accounts be
and remain perfected.

17

 

 

SECTION 5.02.      Instruction of First Lien Collateral Agent. So long as the
Discharge of First Lien Obligations has not occurred, if the First Lien
Collateral Agent intends, pursuant to the terms of this Agreement, to enforce
any rights and/or exercise any remedies with respect to the Pledged Collateral
(including any release, Disposition or restrictions with respect thereto), the
Second Lien Collateral Agent shall comply with written instructions delivered to
it by the First Lien Collateral Agent in furtherance of any such enforcement or
exercise with respect to the Pledged Collateral, without any consent of the
Second Lien Secured Parties.

 

SECTION 5.03.      Obligations of Bailee.

 

(a) The obligations and responsibilities of the Second Lien Collateral Agent to
the First Lien Collateral Agent and the other First Lien Secured Parties under
this Article V shall be limited solely to (i) holding or controlling the Pledged
or Controlled Collateral as gratuitous bailee and (ii) complying with
instructions delivered by the First Lien Collateral Agent, in each case in
accordance with this Article V. Without limiting the foregoing, the Second Lien
Collateral Agent shall have no obligation or responsibility to ensure that any
Pledged or Controlled Collateral is genuine or owned by any of the Grantors. The
Second Lien Collateral Agent acting pursuant to this Article V shall not, by
reason of this Agreement, any other Security Document or any other document,
have a fiduciary relationship in respect of any other Second Lien Secured Party,
the First Lien Collateral Agent or any other First Lien Secured Party. Upon the
Second Lien Discharge Date, the Second Lien Collateral Agent shall transfer the
possession and control of the Pledged or Controlled Collateral (other than the
Project Accounts), together with any necessary endorsements but without
recourse, representation or warranty (other than a representation of the Second
Lien Collateral Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such Pledged or Controlled
Collateral), (i) if the First Lien Obligations are outstanding at such time, to
the First Lien Collateral Agent, or (ii) if the Discharge of First Lien
Obligations has occurred, to the applicable Grantor, in each case so as to allow
such person to obtain possession and control of such Pledged or Controlled
Collateral.

 

ARTICLE VI

Insolvency or Liquidation Proceedings

 

SECTION 6.01.      DIP Financing; Adequate Protection.

.

18

 

 

(a) Until the Discharge of First Lien Obligations, if an Insolvency or
Liquidation Proceeding has commenced, the Second Lien Agent agrees, for itself
and on behalf of the other Second Lien Secured Parties, that no Second Lien
Secured Party will, directly or indirectly, contest, protest, or object to, and
each Second Lien Secured Party will be deemed to have consented to, and hereby
consents in advance to, (i) any use, sale, or lease of “cash collateral” (as
defined in section 363(a) of the Bankruptcy Code), and (ii) any Borrower or any
other Grantor obtaining DIP Financing if any First Lien Agent consents to such
use, sale, or lease, or DIP Financing; provided that (A) in the case of a DIP
Financing, the Second Lien Collateral Agent is not required, as a condition to
such DIP Financing, to release any Second Priority Lien as the same may exist at
the time of such DIP Financing, (B) any Second Lien Secured Party may seek
adequate protection as permitted by Section 6.01(b), (C) any Second Lien Secured
Party may object to the amount of any DIP Financing if, after taking into
account the principal amount of such DIP Financing (after giving effect to any
Refinancing or “roll-up” of First Lien Obligations) on any date, the sum of the
then outstanding principal amount of any First Lien Obligations and the then
outstanding principal amount of any DIP Financing would exceed the Maximum First
Lien Principal Amount, plus $5,000,000, and (D) in the case of a DIP Financing,
the Liens securing such DIP Financing are pari passu with, or superior in
priority to, the then outstanding First Lien Obligations and the First Priority
Liens, respectively. Second Lien Agent further agrees, for itself and on behalf
of the other Second Lien Secured Parties: (1) that adequate notice to the Second
Lien Secured Parties for such DIP Financing or use of cash collateral shall be
deemed to have been given to the Second Lien Secured Parties if any Second Lien
Agent receives notice in advance of the hearing to approve such DIP Financing or
use of cash collateral on an interim basis and at least five (5) Business Days
in advance of the hearing to approve such DIP Financing or use of cash
collateral on a final basis, (2) that such DIP Financing may, and any First Lien
Obligations will, be secured by Liens on all or a part of the assets of the
Borrowers or any other Grantor that shall be superior in priority to the Liens
on the assets of such Grantor held by any other Person, (3) to subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens (x) to
the Liens securing such DIP Financing (the “DIP Liens”) on the same terms as the
Second Priority Liens are subordinated to the First Priority Liens (and such
subordination to the DIP Liens will not alter in any manner the terms of this
Agreement), (y) to any “replacement Liens” or Liens on additional collateral
granted to the First Lien Secured Parties as adequate protection of their
interests in the Collateral, which Liens shall be junior in priority to the DIP
Liens, but senior in priority to the First Priority Liens (the “Senior Adequate
Protection Liens”) and (z) to any “carve-out” agreed to by any First Lien Agent
or any other First Lien Secured Party and (4) that any customary “carve-out” or
other similar administrative priority expense or claim consented to in writing
by any First Lien Agent (or granted pursuant to any order in any Insolvency or
Liquidation Proceeding as to which the First Lien Agents did not object) to be
paid prior to the Discharge of First Lien Obligations will be deemed for
purposes of Section 6.2 to be a use of cash collateral. No Second Lien Secured
Party shall, directly or indirectly, provide or propose, or support any other
Person in providing or proposing, DIP Financing to any Grantor, unless (aa) none
of the First Lien Lenders provides or proposes to provide any DIP Financing to
any Grantor and (bb) any DIP Financing provided or proposed by any Second Lien
Lender (x) would not be secured by Liens equal or senior in priority to the
First Priority Liens or afford the lenders thereunder a claim that is equal or
senior in priority to any adequate protection claims of the First Lien Secured
Parties in respect of their interests in the Collateral, (y) does not include
any provisions requiring the sale of any Collateral pursuant to section 363 of
the Bankruptcy Code or dictating the terms of a plan of reorganization or
similar dispositive restructuring plan and (z) does not contain any other
provision that is inconsistent with the terms of this Agreement.

19

 

 

(b) Until the Discharge of First Lien Obligations, the Second Lien Agent agrees,
for itself and on behalf of the other Second Lien Secured Parties, that no
Second Lien Secured Party shall, directly or indirectly, contest, or support any
other person in contesting, (i) any request by the First Lien Collateral Agent
or any other First Lien Secured Party for adequate protection in any form,
(ii) any objection, based on a claim of a lack of adequate protection, by the
First Lien Collateral Agent or any other First Lien Secured Party to any motion,
relief, action or proceeding or (iii) any request by the First Lien Agent for
relief from any stay or other relief based upon a lack of adequate protection or
any other reason. Notwithstanding Section 6.01(a), in an Insolvency or
Liquidation Proceeding: (A) except as permitted in this Section 6.01(b), no
Second Lien Secured Party may seek or request adequate protection, including
payments in cash, or relief from the automatic stay imposed by section 362 of
the Bankruptcy Code, (B) if a First Lien Secured Party is granted Senior
Adequate Protection Liens, then any Second Lien Agent may seek or request the
allowance (but not the payment) of adequate protection in the form of a Lien on
the Collateral subject to the Senior Adequate Protection Liens (the “Junior
Adequate Protection Liens”), which Junior Adequate Protection Liens will be
subordinated to (and no such subordination will alter in any manner the terms of
this Agreement): (w) the DIP Liens on the same terms (but on a basis junior to
the First Priority Liens) as the First Priority Liens are subordinated to the
DIP Liens; (x) the Senior Adequate Protection Liens on the same basis as the
Second Priority Liens are subordinated to the First Priority Liens under this
Agreement; (y) the First Priority Liens on the same basis as the Second Priority
Liens are subordinated to the First Priority Liens under this Agreement and (z)
any “carve-out” or other similar administrative priority expense or claim agreed
to by any First Lien Agent or any other First Lien Secured Party; provided that
any failure of the Second Lien Secured Parties to obtain such Junior Adequate
Protection Liens shall not impair or otherwise affect the agreements,
undertakings and consents of the Second Lien Secured Parties hereunder; and (C)
if a First Lien Secured Party is granted adequate protection in the form of a
claim under section 507(b) of the Bankruptcy Code, then the Second Lien Agent
may seek or request adequate protection in the form of a subordinate claim under
section 507(b) of the Bankruptcy Code. Any claim by a Second Lien Secured Party
under section 507(b) of the Bankruptcy Code will be subordinate in right of
payment to any claim of the First Lien Secured Parties (and the lenders under
any DIP Financing) under section 507(b) of the Bankruptcy Code and any payment
thereof will be deemed to be Proceeds of Collateral and the Second Lien Secured
Parties hereby waive their rights under section 1129(a)(9) of the Bankruptcy
Code and consent and agree that such section 507(b) claims may be paid under a
plan of reorganization in any form having a value on the effective date of such
plan equal to the allowed amount of such claims. Except as expressly set forth
above, the Second Lien Secured Parties shall not seek or request adequate
protection in any Insolvency or Liquidation Proceeding, and the First Lien
Secured Parties may oppose any adequate protection proposed to be made by any
Grantor to the Second Lien Secured Parties. Furthermore, in the event that any
Second Lien Secured Party actually receives any payment of (or through) adequate
protection in any Insolvency or Liquidation Proceeding (including any payment in
respect of a claim granted under section 5.07(b) of the Bankruptcy Code), the
same shall be segregated and held in trust and promptly paid over to the First
Lien Collateral Agent, for the benefit of the First Lien Secured Parties, in the
same form as received, with any necessary endorsements, and each Second Lien
Secured Party hereby authorizes the First Lien Collateral Agent to make any such
endorsements as agent for the Second Lien Agent (which authorization, being
coupled with an interest, is irrevocable) to be held or applied by the First
Lien Collateral Agent in accordance with the terms of the First Lien Financing
Documents until the Discharge of First Lien Obligations shall have occurred
before any of the same may be retained by one or more of the Second Lien Secured
Parties. Each Second Lien Secured Party irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority to pay or otherwise
deliver all such payments to the First Lien Collateral Agent.

20

 

 

SECTION 6.02.      Relief from the Automatic Stay. The Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that, so long as the Discharge of First Lien Obligations has not occurred, no
Second Lien Secured Party shall, without the prior written consent of the First
Lien Collateral Agent, seek or request relief from or modification of, or oppose
any motion made by the First Lien Collateral Agent or any other First Lien
Secured Party seeking or requesting relief from or modification of, the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of any part of the Collateral, any Proceeds thereof or any Second
Priority Lien.

 

SECTION 6.03.      Reorganization Securities. Nothing in this Agreement
prohibits or limits the right of a Second Lien Secured Party to receive and
retain (a) any debt or equity securities that are issued by a Grantor pursuant
to a plan of reorganization or similar dispositive restructuring plan in
connection with an Insolvency or Liquidation Proceeding; provided that any debt
or equity securities received prior to the Discharge of First Lien Obligations
by a Second Lien Secured Party on account of a Second Lien Obligation that
constitutes a distribution from or in respect of the value of Collateral,
whether such distribution is made in respect of a “secured claim” within the
meaning of section 506(b) of the Bankruptcy Code (except as provided below) or
(except as provided below) otherwise, will be paid over or otherwise transferred
to the First Lien Agents for the benefit of the First Lien Secured Parties,
unless such distribution is made under a plan that is consented to by the
affirmative vote of all classes composed of the secured claims of the First Lien
Secured Parties (and such classes do not include the claims of any creditors
other than First Lien Secured Parties), or (b) any Distribution received by such
Second Lien Secured Party pursuant to a plan of reorganization or similar
dispositive restructuring plan in connection with an Insolvency or Liquidation
Proceeding in respect of any claim classified under such plan as an unsecured
claim in accordance with section 506(a)(1) of the Bankruptcy Code.

21

 

 

SECTION 6.04.      Post-Petition Interest.

 

(a) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
oppose or seek to challenge any claim by the First Lien Collateral Agent or any
other First Lien Secured Party for allowance or payment in any Insolvency or
Liquidation Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the First Priority
Liens (it being understood and agreed that such value shall be determined
without regard to the existence of the Second Priority Liens on the Collateral).

 

(b) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, agrees that no First Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Agent or any other
Second Lien Secured Party for allowance (but not payment) in any Insolvency or
Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Priority
Liens (it being understood and agreed that such value shall be determined taking
into account the First Priority Liens on the Collateral).

 

SECTION 6.05.      Certain Waivers by the Second Lien Secured Parties. The
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, waives any claim any Second Lien Secured Party may hereafter
have against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or financing arrangement, or any grant of a
security interest in the Collateral, in any Insolvency or Liquidation
Proceeding.

 

SECTION 6.06.      Voting Matters.

 

(a) The Second Lien Collateral Agent on behalf of the Second Lien Secured
Parties, agrees that no Second Lien Secured Party shall propose, support or vote
in favor of any plan of reorganization with respect to any Grantor that provides
for treatment of the First Lien Secured Parties, the First Lien Obligations, the
Second Lien Secured Parties or the Second Lien Obligations in a manner, or that
is otherwise, inconsistent with this Agreement.

22

 

 

(b) Each of the First Lien Collateral Agent, on behalf of the First Lien Secured
Parties and the Second Lien Collateral Agent on behalf of the Second Lien
Secured Parties, agrees that, without the written consent of the other, it will
not seek to vote with the other as a single class in connection with any plan of
reorganization in any Insolvency or Liquidation Proceeding.

 

(c) Except as provided in this Section 6.06, nothing in this Agreement is
intended, or shall be construed, to limit the ability of any First Lien Secured
Party or any Second Lien Secured Party to vote on any plan of reorganization.

 

SECTION 6.07.      363 Sales. Notwithstanding anything to the contrary contained
herein, the Second Lien Secured Parties will not, directly or indirectly,
contest, protest, or object, and will be deemed to have consented pursuant to
section 363(f) of the Bankruptcy Code, to a Disposition of Collateral, or the
process or procedures for obtaining bids for and effecting a Disposition of
Collateral (including the right of the First Lien Secured Parties to credit bid
and the retention by the Borrowers of professionals in connection with any
potential Disposition), or any motion or order in connection with any such
Disposition, process or procedures, under section 363 of the Bankruptcy Code (or
any other provision of the Bankruptcy Code or applicable Bankruptcy Law), if any
First Lien Agent consents to such Disposition, such process or procedures or
such motion or order; provided that (a) either (i) pursuant to court order, the
Second Priority Liens attach to the net Proceeds of the Disposition with the
same priority and validity as the Second Priority Liens on such Collateral, and
the Second Priority Liens remain subject to the terms of this Agreement, or (ii)
the net Proceeds of a Disposition of Collateral received by First Lien
Collateral Agent in excess of those necessary to achieve the Discharge of First
Lien Obligations are distributed in accordance with the Second Lien Credit
Agreement, UCC and applicable law, and (b) the net cash Proceeds of any
Disposition under section 363(b) of the Bankruptcy Code are applied to any DIP
Financing or to the First Lien Obligations or are set aside for a wind-down,
liquidation or similar fund. Notwithstanding the foregoing, the Second Lien
Agent, on behalf of itself and the other Second Lien Secured Parties, may raise
any objections to any such Disposition that could be raised by any creditor of
the Obligors whose claims were not secured by any Liens on such Collateral,
provided such objections are not inconsistent with any other term or provision
of this Agreement and are not based on the status of the Second Lien Agent or
the Second Lien Secured Parties as secured creditors (without limiting the
foregoing, neither the Second Lien Agent nor the Second Lien Secured Parties may
raise any objections based on rights afforded by sections 363(e) and (f) of the
Bankruptcy Code to secured creditors (or by any comparable provision of any
Bankruptcy Law)) with respect to the Liens granted to the Second Lien Agent.

 

ARTICLE VII

Other Agreements

 

SECTION 7.01.      Matters Relating to Loan Documents.

23

 

 

(a) The First Lien Secured Parties may (i) amend, restate, supplement or
otherwise modify the First Lien Financing Documents at any time and/or (ii)
Refinance the First Lien Obligations with Permitted Refinancing Indebtedness, in
each case without the consent of any Second Lien Secured Party (but with notice
to the Second Lien Collateral Agent at least five (5) days prior to the
consummation of any such modification or Refinancing); provided, however, that,
without the consent of the Second Lien Required Lenders, no such amendment,
restatement, supplement, modification and/or Refinancing with Permitted
Refinancing Indebtedness shall (1) result in the sum of (A) the aggregate
principal amount of Indebtedness outstanding under the First Lien Financing
Documents (as so amended, restated, amended and restated, supplemented, modified
and/or Refinanced) plus (B) the undrawn portion of any commitments to loan or
extend credit under the First Lien Financing Documents (as so amended, restated,
amended and restated, supplemented, modified and/or Refinanced) exceeding the
Maximum First Lien Principal Amount; (2) increase the interest rate margin or
similar component of the interest rate under the First Lien Financing Documents
by more than 200 basis points (excluding increases resulting from the accrual of
interest at the default rate provided in the First Lien Credit Agreement in
effect as of the date hereof); (3) shorten the maturity or weighted average life
to maturity of the First Lien Obligations, except with respect to an amendment,
restatement, supplement, modification and/or Refinancing consummated in
connection with or as a result of an event of default under the applicable First
Lien Financing Document; (4) extend the scheduled maturity date of any
Indebtedness under the First Lien Credit Agreement or any Refinancing thereof
beyond the latest scheduled maturity of the Indebtedness under the Second Lien
Credit Agreement; or (5) otherwise be in contravention of this Agreement or the
First Lien Credit Agreement.

 

(b) The Second Lien Secured Parties may amend, restate, supplement or otherwise
modify the Second Lien Financing Documents at any time, in each case without the
consent of any First Lien Secured Party (but with notice to the First Lien
Collateral Agent at least five (5) days prior to the consummation of any such
modification); provided, however, that, without the consent of the First Lien
Required Lenders, no such amendment, restatement, supplement, modification shall
(1) result in the aggregate principal amount of Indebtedness outstanding, plus
the amount of any commitment to make loans or extend credit, under the Second
Lien Financing Documents (as so amended, restated, amended and restated,
supplemented and/or modified) exceeding the sum of (y) the aggregate principal
amount of Indebtedness outstanding, plus the amount of any commitment to make
loans or extend credit, under the Second Lien Financing Documents as of the date
hereof, plus (z) $5,000,000; provided, that such increase in the aggregate
principal amount shall be subordinated on the same terms as the Indebtedness
outstanding under the Second Lien Financing Document as of the date hereof;
(2) increase the interest rate margin or similar component of the interest rate
under the Second Lien Financing Documents (excluding increases resulting from
the accrual of interest at the default rate provided in the Second Lien Credit
Agreement) provided in the Second Lien Credit Agreement; provided, however, that
the interest rate margin (as such term is defined in the Second Lien Credit
Agreement) may be increased by no more than 200 basis points (excluding
increases resulting from the accrual of interest at the default rate provided in
the Second Lien Credit Agreement in effect as of the date hereof); (3) shorten
the maturity or weighted average life to maturity of the Second Lien
Obligations; (4) change the prepayment or defeasance provisions in a manner
adverse to the First Lien Secured Parties; (5) add or modify covenants or events
of defaults in a manner adverse to the First Lien Secured Parties in any
material respect, except to the extent the same additions or modifications are
made to the applicable terms of the applicable First Lien Credit Document; (6)
add to the Second Lien Collateral, other than as specifically provided herein;
(7) amend any of Sections 8.03(b), 8.09(b), 8.10(b), 8.12, 8.16(b), 8.18(a),
8.18(b), 10.01(d) or 10.01(f) of the Second Lien Credit Agreement or (8)
otherwise be in contravention of this Agreement or the First Lien Credit
Agreement.

24

 

 

(c) In the event that the First Lien Collateral Agent or the other First Lien
Secured Parties and the relevant Grantor enter into any amendment, restatement,
supplement, modification, waiver and/or consent in respect of any of the First
Lien Security Documents (other than this Agreement), then such amendment,
restatement, supplement, modification, waiver and/or consent shall apply
automatically to any comparable provisions of the applicable Comparable Second
Lien Security Document, in each case, without the consent of any Second Lien
Secured Party and without any action by the Second Lien Collateral Agent, any
Borrower or any other Grantor; provided, that (i) no such amendment,
restatement, supplement, modification, waiver and/or consent shall amend, modify
or otherwise affect (y) the rights or duties of any Second Lien Agent without
its prior written consent or (z) the rights or obligations of any Second Lien
Lender if such Second Lien Lender has the right to consent to any such
amendment, restatement, supplement, modification, waiver or consent pursuant to
Section 11.01 of the Second Lien Credit Agreement (as such agreement is in
effect as of the date hereof, as it may be amended in accordance with the terms
hereof) and has not so consented; and (ii) notice of such amendment,
restatement, supplement, modification, waiver and/or consent shall have been
given to the Second Lien Agents no later than the tenth (10th) Business Day
following the effective date of such amendment, restatement, supplement,
modification, waiver and/or consent.

 

(d) Each of the Borrowers, First Lien Agents and Second Lien Agents hereby
acknowledge and agree that:

 

  (i) each Second Lien Security Document covering any Second Lien Collateral
(other than this Agreement) shall:

 

(A)           as of the date hereof, be qualified in its entirety (including
provisions regarding the priority of the Second Priority Liens; the exercise of
rights and remedies in and to, and release and disposal of, Second Lien
Collateral and the application of any and all proceeds of any such exercise,
release or disposal), by the terms and conditions set forth herein as if each of
the same had been amended to contain a provision to such effect; and

25

 

 

(B)           be amended upon the reasonable request of the First Lien
Collateral Agent to reflect the subordination, pursuant to this Agreement, of
the security interest evidenced thereby to the security interest in favor of the
First Lien Collateral Agent in such Collateral;

 

  (ii) this Agreement shall be a “Security Document” under and for purposes of
the First Lien Credit Agreement and the Second Lien Credit Agreement, including,
for the avoidance of doubt, for the purpose of entitling the First Lien Agents
and the Second Lien Agents to the rights, privileges, protections, immunities,
benefits and indemnities provided such Persons, acting in such capacities, in
the applicable Credit Agreement.

 

(e) Each of the First Lien Collateral Agent, for itself and on behalf of the
other First Lien Secured Parties, and the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, agree that:

 

  (i) the Collateral Agents will deliver instructions (including a Notice of
Suspension) to the Accounts Bank only if and to the extent such Collateral
Agent, as the case may be, is permitted to so instruct the Accounts Bank in
accordance with the terms of this Agreement; and

 

  (ii) upon the resignation of the Accounts Bank pursuant to the terms of the
Credit Agreements, pursuant to Section 10.06 a successor Accounts Bank will be
appointed to act in such capacity under both Credit Agreements by Required
Lenders of the Revolving Loan Class, the Required Lenders of the Tranche A-1
Term Loan Class (as each such term is defined in the Second Lien Credit
Agreement) and the First Lien Required Lenders.

 

SECTION 7.02.      Effect of Refinancing of First Lien Obligations. If,
substantially contemporaneously with the Discharge of First Lien Obligations,
the Borrower Refinances Indebtedness outstanding under the First Lien Financing
Documents and provided that (a) such Refinancing is effected with Permitted
Refinancing Indebtedness and (b) the Borrower gives to the Second Lien
Collateral Agent, at least ten (10) days prior to such Refinancing, written
notice (the “Refinancing Notice”) electing the application of the provisions of
this Section 7.02 to such Refinancing Indebtedness, then (i) such Discharge of
First Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement, (ii) such Refinanced Indebtedness and all other
obligations under the loan documents evidencing such Indebtedness (the “New
First Lien Obligations”) shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien and payment priorities and rights in respect of Collateral set forth
herein, (iii) the credit agreement and the other loan documents evidencing such
Refinanced Indebtedness (the “New First Lien Transaction Documents”) shall
automatically be treated as the First Lien Credit Agreement and the First Lien
Financing Documents and, in the case of New First Lien Transaction Documents
that are security documents, as the First Lien Security Documents for all
purposes of this Agreement and (iv) the collateral agent under the New First
Lien Transaction Documents (the “New First Lien Collateral Agent”) shall be
deemed to be the First Lien Collateral Agent for all purposes of this Agreement.
Upon receipt of a Refinancing Notice, which notice shall include the identity of
the New First Lien Collateral Agent, the Second Lien Collateral Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Borrowers’ Agent or such New First Lien
Collateral Agent may reasonably request in order to provide to the New First
Lien Collateral Agent the rights and powers contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The
Borrowers’ Agent shall cause the agreement, document or instrument pursuant to
which the New First Lien Collateral Agent is appointed to provide that the New
First Lien Collateral Agent agrees to be bound by the terms of this Agreement.
For the sake of clarity, should any Refinancing not be effected with Permitted
Refinancing Indebtedness, this Agreement shall no longer be effective as to the
New First Lien Obligations and/or the New First Lien Transaction Documents and
the parties to such Refinancing shall negotiate a new Intercreditor agreement
with respect to such Refinancing.

26

 

 

SECTION 7.03.      No Waiver by First Lien Secured Parties. Other than with
respect to the Second Lien Permitted Actions and except as provided in Sections
6.01(b), 6.04(b) and 7.01(b), nothing contained herein shall prohibit or in any
way limit the First Lien Collateral Agent or any other First Lien Secured Party
from opposing, challenging or objecting to, in any Insolvency or Liquidation
Proceeding or otherwise, any action taken, or any claim made, by the Second Lien
Collateral Agent or any other Second Lien Secured Party, including any request
by the Second Lien Collateral Agent or any other Second Lien Secured Party for
adequate protection or any exercise by the Second Lien Collateral Agent or any
other Second Lien Secured Party of any of its rights and remedies under the
Second Lien Transaction Documents or otherwise.

 

SECTION 7.04.      Reinstatement. The First Lien Obligations shall continue to
be treated as First Lien Obligations and the provisions of this Agreement shall
continue to govern the relative rights and priorities of the First Lien Secured
Parties and the Second Lien Secured Parties until the Discharge of First Lien
Obligations has occurred, even if all or part of the First Lien Obligations or
the First Priority Liens are subordinated, set aside, avoided, invalidated or
disallowed in connection with any Insolvency or Liquidation Proceeding, and this
Agreement shall be reinstated if at any time any payment of the First Lien
Obligations is rescinded or must otherwise be returned by any First Lien Secured
Party.

 

SECTION 7.05.      Further Assurances. Each of the First Lien Collateral Agent,
for itself and on behalf of the other First Lien Secured Parties, and the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each Grantor, for itself and on behalf of its subsidiaries, if any,
agrees that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable law, or which the First Lien Collateral Agent
or the Second Lien Collateral Agent may reasonably request, to effectuate the
terms of this Agreement, including the relative Lien and payment priorities
provided for herein.

27

 

 

ARTICLE VIII

Representations and Warranties

 

SECTION 8.01.      Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

 

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

 

ARTICLE IX

No Reliance; No Liability; Obligations Absolute

 

SECTION 9.01.      No Reliance; Information. Each of the Collateral Agents, for
itself and on behalf of the respective other Secured Parties, acknowledges that
(a) each of the respective Secured Parties have, independently and without
reliance upon any of the First Lien Administrative Agent, the Second Lien
Administrative Agent, First Lien Secured Party, Second Lien Secured Party, First
Lien Collateral Agent or Second Lien Collateral Agent, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into the Loan Documents to which they are party
and (b) the respective Secured Parties will, independently and without reliance
upon any of the First Lien Administrative Agent, the Second Lien Administrative
Agent, First Lien Secured Party, Second Lien Secured Party, First Lien
Collateral Agent or Second Lien Collateral Agent, and based on such documents
and information as they shall from time to time deem appropriate, continue to
make their own credit decision in taking or not taking any action under this
Agreement or any other Loan Document to which they are party. The First Lien
Secured Parties and the Second Lien Secured Parties shall have no duty to
disclose to any Second Lien Secured Party or to any First Lien Secured Party,
respectively, any information relating to any Borrower, any other Grantor or any
of their respective subsidiaries, if any, or any other circumstance bearing upon
the risk of nonpayment of the First Lien Obligations or the Second Lien
Obligations, as the case may be, that is known or becomes known to any of them
or any of their Affiliates. In the event any First Lien Secured Party or any
Second Lien Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, respectively, any Second
Lien Secured Party or any First Lien Secured Party, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

28

 

 

SECTION 9.02.      No Warranties or Liability.

 

(a) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second Lien Transaction Documents, the ownership of any Collateral or
the perfection or priority of any Liens thereon. The Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VIII, neither the First Lien Collateral Agent nor any other
First Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the First Lien
Transaction Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

 

(b) The Second Lien Collateral Agent and the other Second Lien Secured Parties
shall have no express or implied duty to the First Lien Collateral Agent or any
other First Lien Secured Party, and the First Lien Collateral Agent and the
other First Lien Secured Parties shall have no express or implied duty to the
Second Lien Collateral Agent or any other Second Lien Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Transaction
Document and any Second Lien Transaction Document (other than, in each case,
this Agreement), regardless of any knowledge thereof which they may have or be
charged with.

 

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees no First Lien Secured Party shall have any
liability to the Second Lien Collateral Agent or any other Second Lien Secured
Party, and hereby waives any claim against any First Lien Secured Party, arising
out of any and all actions which the First Lien Collateral Agent or the other
First Lien Secured Parties may take or permit or omit to take with respect to
(i) the First Lien Transaction Documents (other than this Agreement), (ii) the
collection of the First Lien Obligations or (iii) the maintenance of, the
preservation of or, subject to the terms hereof, the foreclosure upon or the
Disposition of, any Collateral.

29

 

 

SECTION 9.03.      Obligations Absolute. The Lien and payment priorities
provided for herein and the respective rights, interests, agreements and
obligations hereunder of the First Lien Collateral Agent and the other First
Lien Secured Parties and the Second Lien Collateral Agent and the other Second
Lien Secured Parties shall remain in full force and effect irrespective of:

 

(a) any lack of validity or enforceability of any Loan Document;

 

(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to Sections 7.01(a) and 7.02, the Refinancing of), all or
any portion of the First Lien Obligations, it being specifically acknowledged
that a portion of the First Lien Obligations consists or may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed;

 

(c) any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.01(a), in any other term of, all or any
portion of the First Lien Obligations;

 

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;

 

(e) the securing of any First Lien Obligations or Second Lien Obligations with
any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any First Lien
Obligations or Second Lien Obligations; or

 

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of any Borrower, any other Grantor or any other loan party in
respect of the First Lien Obligations or this Agreement, or any of the First
Lien Secured Parties or Second Lien Secured Parties, in each case in respect of
this Agreement.

 

ARTICLE X



Miscellaneous

SECTION 10.01. Notices.

 

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered as follows:

30

 

 

(i) if to any Borrower or any other Grantor, to the Borrowers’ Agent at 400
Capitol Mall, Suite 2060, Sacramento, CA 95814, Attn: Bryon T. McGregor, CFO,
(916) 403-2710 (phone), 916.446.3937 (fax), bmcgregor@pacificethanol.net (email)
and Christopher W. Wright, GC, (916) 403-2130 (phone), 916.403-2785 (fax),
cwright@pacificethanol.net (email);

 

(ii) if to any First Lien Agent, before November 5, 2012, to Wells Fargo Bank,
N.A., 45 Broadway, 14th Floor, New York, New York 10006, Attn: Michael Pinzon,
CMES-Pacific Ethanol, phone: (212) 515-5264, fax: 212-515-1576, email:
Michael.D.Pinzon@wellsfargo.com and hui.chen@wellsfargo.com (Helen Chen), but as
of November 5, 2012, to Wells Fargo Bank, N.A., 150 East 42nd Street, 40th
Floor, New York, New York 10017, Attention: Michael Pinzon, CMES-Pacific
Ethanol, phone: (917) 260-1537, fax: (917) 260-1594, email:
Michael.D.Pinzon@wellsfargo.com and hui.chen@wellsfargo.com (Helen Chen); and

 

 (iii) if to any Second Lien Agent, before November 5, 2012, to Wells Fargo
Bank, N.A., 45 Broadway, 14th Floor, New York, New York 10006, Attn: Michael
Pinzon, CMES-Pacific Ethanol, phone: (212) 515-5264, fax: 212-515-1576, email:
Michael.D.Pinzon@wellsfargo.com and hui.chen@wellsfargo.com (Helen Chen), but as
of November 5, 2012, to Wells Fargo Bank, N.A., 150 East 42nd Street, 40th
Floor, New York, New York 10017, Attention: Michael Pinzon, CMES-Pacific
Ethanol, phone: (917) 260-1537, fax: (917) 260-1594, email:
Michael.D.Pinzon@wellsfargo.com and hui.chen@wellsfargo.com (Helen Chen).

 

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(c) shall be effective as provided in Section 10.01(c).
Any notice sent to the Borrowers’ Agent shall be deemed to have been given to
all Borrowers.

 

(c) Unless any of the First Lien Agents or Second Lien Agents otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not received during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been received at the opening of business on the next Business Day for the
recipient.

 

SECTION 10.02. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.

31

 

 

SECTION 10.03. Survival. All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, hereby waives any and all rights the First Lien Secured
Parties may now or hereafter have under applicable law to revoke this Agreement
or any of the provisions of this Agreement. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, hereby waives
any and all rights the Second Lien Secured Parties may now or hereafter have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement.

 

SECTION 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement, or their application to any one Lender, should be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein, and
their application to the remaining Lenders, shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 10.05. Amendments; Waivers.

 

(a) No failure or delay on the part of any party hereto in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Collateral Agent and the Second Lien Collateral Agent and no
consent of any Grantor shall be required in connection with any amendment,
restatement, supplement or other modification of this Agreement; provided that
no such agreement shall amend, modify or otherwise affect the rights or
obligations of any Grantor without such Person’s prior written consent.

 

SECTION 10.06. Transfers. The First Lien Collateral Agent, for itself and on
behalf of the other First Lien Secured Parties, agrees not to assign, transfer,
pledge or grant a security interest in all or any part of the First Lien
Obligations unless (a) such assignment, transfer, pledge or grant is made
expressly subject to the terms of this Agreement, and (b) the applicable
assignee, transferee, pledgee or grantee expressly agrees in writing to be bound
by this Agreement and assume the applicable First Lien Secured Party’s
obligations hereunder. The Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, agrees not to assign, transfer,
pledge or grant a security interest in all or any part of the Second Lien
Obligations unless (i) such assignment, transfer, pledge or grant is made
expressly subject to the terms of this Agreement, and (ii) the applicable
assignee, transferee, pledgee or grantee expressly agrees in writing to be bound
by this Agreement and assume the applicable Second Lien Secured Party’s
obligations hereunder.

32

 

 

SECTION 10.07. Subrogation. The Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any rights of
subrogation it or they may acquire as a result of any payment hereunder until
the Discharge of First Lien Obligations has occurred; provided, however, that,
as between the Borrower and the other Grantors, on the one hand, and the Second
Lien Secured Parties, on the other hand, any such payment that is paid over to
the First Lien Collateral Agent pursuant to this Agreement shall be deemed not
to reduce any of the Second Lien Obligations unless and until the Discharge of
First Lien Obligations shall have occurred and the First Lien Collateral Agent
delivers any such payment to the Second Lien Collateral Agent.

 

SECTION 10.08.            Applicable Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
SENIOR SECURED PARTY (UNDER AND AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT OR
THE SECOND LIEN CREDIT AGREEMENT, AS APPLICABLE) MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN
TRANSACTION DOCUMENT OR SECOND LIEN TRANSACTION DOCUMENT, RESPECTIVELY AGAINST
ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

33

 

 

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.08(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d) Appointment of Process Agent and Service of Process. Each of the Borrowers
and the Borrowers’ Agent hereby irrevocably appoints CT Corporation System with
an office on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its agent to receive on behalf of itself services of copies of the summons and
complaint and any other process that may be served in any such action or
proceeding in the State of New York. If for any reason the Process Agent shall
cease to act as such for any Person, such Person hereby agrees to designate a
new agent in New York City on the terms and for the purposes of this Section
10.08 reasonably satisfactory to each of the First Lien Administrative Agent and
Second Lien Administrative Agent. Such service may be made by mailing or
delivering a copy of such process to such Person in care of the Process Agent at
the Process Agent’s above address, and each of the Borrowers and the Borrowers’
Agent hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each of the
Borrowers and the Borrowers’ Agent also irrevocably consents to the service of
any and all process in any such action or proceeding by the air mailing of
copies of such process to such Person at its then effective notice addresses
pursuant to Section 10.01. Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or any other First Lien Transaction Document or Second Lien
Transaction Document in the courts of any jurisdiction.

 

(e) Immunity. To the extent that any Borrower or the Borrowers’ Agent has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Borrowers and the Borrowers’ Agent hereby
irrevocably and unconditionally waives such immunity in respect of its
obligations under the First Lien Transaction Documents and Second Lien
Transaction Documents and, without limiting the generality of the foregoing,
agrees that the waivers set forth in this Section 10.08(e) shall have the
fullest scope permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and are intended to be irrevocable for purposes of such Act.

34

 

 

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

 

SECTION 10.09. Parties in Interest. This provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties and
Second Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement. Except as set forth in Section
10.14, no other person shall have or be entitled to assert rights or benefits
hereunder.

 

SECTION 10.10. Specific Performance. Each of the Collateral Agents may demand
specific performance of this Agreement and, on behalf of itself and the
respective other Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action which may be brought by the
respective Secured Parties.

 

SECTION 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements hereto or in connection herewith may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
shall be as effective as delivery of an original executed counterpart of such
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

35

 

 

SECTION 10.13. Indirect Action. Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or take any action assisting or supporting any other Person in
taking that action directly or indirectly. “Taking an action indirectly” means
taking an action that is not expressly prohibited for the Party but is intended
to have substantially the same effects as the prohibited action.

 

SECTION 10.14. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties, on the one hand, and the
Second Lien Secured Parties, on the other hand. None of the Borrowers, the
Borrowers’ Agent, any other Grantor, any Guarantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided
herein, and none of the Borrowers, the Borrowers’ Agent, any other Grantor or
any Guarantor may rely on the terms hereof (other than the definition of
“Permitted Refinancing Indebtedness” or the terms of Article V or Sections 3.04,
3.05, 6.01, 7.01, 7.02 and 7.05). Nothing in this Agreement is intended to or
shall impair the obligations of any Borrower or any other Grantor or any
Guarantor, which are absolute and unconditional, to pay the First Lien
Obligations and the Second Lien Obligations as and when the same shall become
due and payable in accordance with their respective terms.

 

SECTION 10.15. Termination. Subject to Section 7.02, this Agreement shall
terminate and be of no further force and effect upon the first to occur of (a)
the Discharge of First Lien Obligations and (b) the Second Lien Discharge Date.

36

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST LIEN COLLATERAL AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as First Lien Collateral Agent

 

 

By:


/S/ MICHAEL PINZON   Name: Michael Pinzon   Title: Vice President


 

FIRST LIEN ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as First Lien Administrative Agent

 

 

By:


/S/ MICHAEL PINZON   Name: Michael Pinzon   Title: Vice President


 

SECOND LIEN COLLATERAL AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as Second Lien Collateral Agent

 

 

By:


/S/ MICHAEL PINZON   Name: Michael Pinzon   Title: Vice President


 

SECOND LIEN ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as Second Lien Administrative Agent

 

 

By:


/S/ MICHAEL PINZON   Name: Michael Pinzon   Title: Vice President


 

37

 

 

ACKNOWLEDGED AND, FOR PURPOSES OF SECTIONS 2.01(c), 2.01(d), 2.02, 2.03, 7.01,
7.02, 7.05 and 8.01 and ARTICLE X, AGREED:

 

 

BORROWERS:

 







PACIFIC ETHANOL HOLDING CO. LLC,

as Borrower

 

By: /s/ BRYON T. MCGREGOR
Name: Bryon T. McGregor
Title: Chief Operating Officer

PACIFIC ETHANOL MADERA LLC,

as Borrower

 

By: /s/ BRYON T. MCGREGOR
Name: Bryon T. McGregor
Title: Chief Operating Officer

   

PACIFIC ETHANOL COLUMBIA, LLC,

as Borrower

 

By: /s/ BRYON T. MCGREGOR
Name: Bryon T. McGregor
Title: Chief Operating Officer

PACIFIC ETHANOL STOCKTON LLC,

as Borrower

 

By: /s/ BRYON T. MCGREGOR
Name: Bryon T. McGregor
Title: Chief Operating Officer

   

PACIFIC ETHANOL MAGIC VALLEY, LLC,

as Borrower

 

By: /s/ BRYON T. MCGREGOR
Name: Bryon T. McGregor
Title: Chief Operating Officer

      BORROWERS’ AGENT:      

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent

 

By: /s/ BRYON T. MCGREGOR
Name: Bryon T. McGregor
Title: Chief Operating Officer

       

 

 

 

 



38

 

